Title: Thomas Jefferson to William Thornton, 17 June 1812
From: Jefferson, Thomas
To: Thornton, William


          Dear Sir Monticello June 17. 12.
           From my letter of May 24. you had reason to expect that a cart would be upon you immediately for Barrett’s machine. when while I was preparing to send one off I was assured a waggon would set out from this neighborhood within a few days for Washington, which should bring my machine on it’s return, and it was not till last night that I learned that I could not avail myself of that conveyance. I now therefore resume my intentions of dispatching a cart, express, which I hope will be done within a day or two. I thought this notice necessary, as well to apologize for the former failure suspense, as to inform you of the present purpose. I have already lost 4. months in my endeavors to get this machine, which retarding my spinning establishment from getting into action, makes me begin to shiver already for the people I have to clothe before cold weather. Accept the assurance of my constant esteem & respect 
          
            Th:
            Jefferson
        